Citation Nr: 0113527	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss. Specifically, the veteran contends 
that his current hearing loss is related to time spent as a 
demolitionist while stationed in Germany, during his active 
military service.  A preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal.

Initially, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).
 
In reviewing the claims file, it has come to the Board's 
attention that the veteran's service medical records do not 
appear to be complete.  In that regard, the Board notes that 
the only service medical record contained within the claims 
file is the veteran's January 1953 separation examination.   
The Board observes that the RO did attempt to obtain the 
service medical records in January 1999.  However, it appears 
from the record, that there were no additional efforts by the 
RO to obtain the veteran's service medical records.  "When 
information sufficient to identify and locate necessary 
evidence is of record, [VA] shall assist a claimant by 
requesting, directly from the source, existing evidence that 
is either in the custody of military authorities or 
maintained by another Federal agency."  See 38 C.F.R. 
§ 3.159(b); Hayre v. West, 188 F.3d 1327, 1330 (1999).  A 
single request for pertinent service medical records 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist.  Hayre, 133 F.3d 
at 1331. 

In addition, the Board has observed that the veteran was not 
afforded a VA examination in connection with his claim on 
appeal.  The Board finds that a VA examination is necessary 
to make a decision on the veteran's claim, as there is 
competent evidence that the veteran has some current hearing 
loss, as well as some indication that the hearing loss may be 
associated with his active military service, but the claims 
file does not contain sufficient medical evidence to make a 
determination on his claim on appeal.  See Veterans Claims 
Assistance Act of 2000, § 5103A(d)(1)(2) (2000).  In this 
regard, the Board notes that the veteran has submitted 
medical records from Miracle Ear.  In a letter from Miracle 
Ear, dated in November 1998, Phyllis Reeves, BC-HIS, board 
certified by the National Board for Certification in Hearing 
Instrument Sciences, stated that the veteran purchased 
hearing aids from her office in 1981 and 1985, and that the 
veteran had reported a worsening of hearing loss in recent 
years.  

The veteran has also submitted numerous lay statements 
indicating that he did not have any hearing problems prior to 
service, but clearly suffered hearing loss after his 
discharge from service.  Included in the group of lay 
statements was one submitted by an acquaintance, dated March 
1999, who was stationed in Germany at the same time as the 
veteran.  He indicated that the veteran visited him at his 
assignment, and informed him that he was a demolitionist, 
which was hard on his ears.  The acquaintance also indicated 
that the next time he saw the veteran, the veteran was 
wearing hearing aids and stated that he began wearing them in 
1953. The Board has also noted the veteran's numerous 
statements and letters, as well as testimony presented in his 
June 2000 hearing before the RO, which indicate that his 
reported military occupational specialty (MOS) was as a 
demolitionist.  The Board is of the opinion that given the 
veteran's reported MOS, it is likely that he was exposed to 
repeated acoustic trauma and thus, he should be afforded a VA 
examination to ascertain whether he currently suffers from 
hearing loss and whether any such hearing loss is related to 
any incident of service. 

Further, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, in the 
Statement of the Case, the RO denied the veteran's claim on 
the basis of the veteran's failure to present a well-grounded 
claim.  However, as stated earlier, this standard is no 
longer applicable, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747) (1992)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to 
the case at hand, the Board concludes that the veteran should 
be afforded a VA examination and efforts should be made by 
the RO to obtain the veteran's service medical records and 
any further records, identified by the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

2. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for hearing loss since discharge from 
service, and whose records are not yet 
associated with the claims file.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified by the veteran.  All requests 
for records, including responses to those 
requests, should be clearly documented in 
the veteran's claims file.  

3.  The RO should make further attempts 
to obtain and associate with the claims 
file any additional service medical 
records.  Such efforts should be clearly 
documented in the veteran's claims file.  

4.  After the foregoing has been 
completed, the veteran should be afforded 
an audiological examination to ascertain 
the nature, severity, and etiology of any 
hearing loss, which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and any private medical records 
pertaining to the treatment for hearing 
loss, and offer an opinion to the 
following: (1) whether there is any 
current hearing loss; and if so, (2) 
whether it is at least likely as not (50 
percent or greater) that any current 
hearing loss is causally and 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to as 
a demolitionist during service.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


